



EXHIBIT 10.2
PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT
Issued Pursuant to the
Barnes & Noble Education, Inc. Amended and Restated Equity Incentive Plan
THIS PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT (“Agreement”), effective as of
the grant date (“Grant Date”) set forth in the attached Performance –Based Stock
Unit Award Certificate (the “Certificate”), represents the grant of such target
number of performance-based stock units subject to performance-based and any
other vesting criteria (“PSUs”) set forth in the Certificate by Barnes & Noble
Education, Inc. (the “Company”), to the person named in the Certificate (the
“Participant”), subject to the terms and conditions set forth below, the
Certificate, and the provisions of the Barnes & Noble Education, Inc. Amended
and Restated Equity Incentive Plan, as may be amended from time to time (the
“Plan”).
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:
1.Grant of PSUs. The Company hereby grants to the Participant the target number
of PSUs set forth in the Certificate. The portion of the PSUs that will be
earned based on the attainment of certain financial goals (the “Performance
Metrics”) during a specific period of time (the “Performance Period”) under a
specified formula (including the maximum number of PSUs that are eligible to be
earned), each of which is set forth in the Certificate, shall be determined by
the Committee. Following the end of the Performance Period, the Committee shall
certify the level of attainment of the Performance Metrics and the PSUs earned
as a result thereof. Such earned PSUs may be subject to additional vesting
requirements, including, but not limited to time vesting requirements as
established by the Committee.
2.    Vesting Period and Settlement. (a) In general. Subject to the terms of
this Agreement, the Certificate and the Plan, PSUs granted hereunder are
eligible to vest as indicated in the Certificate at the end of the Performance
Period. For such vesting to occur at the end of the Performance Period, the
Participant must be continuously employed by the Company or any of its
Affiliates from the Grant Date through the end of the Performance Period. Except
as set forth in Section 6 or Section 13 below, if the Participant’s employment
terminates before the Settlement Date (as defined below), all PSUs granted
hereunder as of the date of termination of employment shall be forfeited.
(b) Vesting. Except as set forth in Section 6 or Section 13 below, in no event
shall a Participant have any rights to the Shares underlying the PSUs granted
hereunder prior to the date such PSUs vest pursuant to the vesting schedule set
forth in the Certificate and the PSUs are settled.
(c) Settlement. Within 60 days after the end of the Performance Period, the
Committee shall determine and certify in writing (1) whether and to what extent
the Performance Metrics have been achieved and (2) based on the achievement of
such Performance Metrics, the number of PSUs that have vested, in each case, in
accordance with the Certificate. Not later than the 15th day of the third month
following the end of the Performance Period (or such earlier date on which the
PSUs vest in accordance with Section 6 or Section 13 below (such date, the
“Settlement Date”)), the Company shall deliver to the Participant one Share, or
the equivalent value in cash, other property or any combination thereof, as
determined in the sole discretion of the Committee at the time of such payment,
for each PSU that vested in accordance with the Certificate and the terms of
this Agreement and the Plan, subject to Section 11 below relating to tax
withholding.
3.    No Voting Rights. No PSUs granted hereunder shall have any voting rights
accorded to the underlying Shares. Each PSU constitutes an unfunded and
unsecured promise of the Company to deliver to the Participant a Share (or the
equivalent value thereof).
4.    Dividend Rights. (a) Cash Dividends. The Participant shall be entitled to
accrue an amount in cash equal to any cash dividends paid with respect to the
number of Shares underlying the PSUs granted hereunder. Any such cash dividends
shall not be distributed to the Participant unless, until and except to the
extent that the Performance Metrics applicable to the PSUs are achieved or are
otherwise deemed satisfied.
(b)    Non-Cash Dividends. Any stock dividends or other distributions or
dividends of property other than cash with respect to the Shares underlying
these PSUs granted hereunder shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the PSUs with
respect to which such property was paid.





--------------------------------------------------------------------------------





5.    Nontransferability. (a) In General. Except as may be provided in Section
5(b) below, these PSUs granted hereunder may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, except as provided in the Plan. No assignment
or transfer of any PSUs in violation of this Section 5, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or as otherwise required by applicable law, shall vest
in the assignee or transferee any interest whatsoever.
(b)    Transfers With The Consent of the Committee. With the consent of the
Committee, a Participant may assign or transfer unvested PSUs to the
Participant’s spouse, domestic partner and/or children (and/or trusts and/or
partnerships established for the benefit of the Participant’s spouse, domestic
partner and/or children or in which the Participant is a beneficiary or partner)
(each transferee thereof, a “Permitted Assignee”); provided, however, that such
Permitted Assignee(s) shall be bound by and subject to all of the terms and
conditions of the Plan, the Certificate and this Agreement relating to the
transferred PSUs and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan, the Certificate and this
Agreement. Notwithstanding the foregoing, in no event shall the PSUs (or any
rights and obligations thereunder) be transferred to a third party in exchange
for value unless such transfer is specifically approved by the Company’s
stockholders. The Company shall cooperate with any Permitted Assignee and the
Company’s transfer agent in effectuating any transfer permitted under this
Section 5(b).
6.    Termination. (a) Death. In the event a Participant dies while employed by
the Company or any of its Affiliates, a number of PSUs equal to the target
number of PSUs awarded (as set forth in the Certificate) shall immediately vest
in the estate of such Participant or in any person who acquired such PSUs by
bequest or inheritance, or by the Permitted Assignee. References in this
Agreement to a Participant shall include any person who acquired PSUs from such
Participant by bequest or inheritance.
(b)    Disability. In the event a Participant ceases to perform services of any
kind for the Company or any of its Affiliates due to permanent and total
disability, a number of PSUs equal to the target number of PSUs awarded (as set
forth in the Certificate) shall immediately vest in the Participant, or his or
her guardian or legal representative, or a Permitted Assignee, as of the first
date of permanent and total disability (as determined in the sole discretion of
the Committee). For purposes of this Agreement, the term “permanent and total
disability” means the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months, and the permanence
and degree of which shall be supported by medical evidence satisfactory to the
Committee. Notwithstanding anything to the contrary set forth herein, the
Committee shall determine, in its sole and absolute discretion, (1) whether a
Participant has ceased to perform services of any kind due to a permanent and
total disability and, if so, (2) the first date of such permanent and total
disability.
7.    Recoupment. The Committee may, in its sole discretion, direct that the
PSUs be cancelled or that the Company recoup, and upon demand by the Company,
the Participant agrees to return to the Company, any gain realized under a
previously paid Performance Share if (a) the Participant, without the consent of
the Company, while employed by or providing services to the Company or any of
its Affiliates, (i) violates a non-competition, non-solicitation or
non-disclosure agreement, (ii) otherwise engages in activity that is in conflict
with or adverse to the interest of the Company or any Affiliate, including fraud
or conduct contributing to any financial restatements or irregularities or (iii)
to the extent applicable to the Participant, otherwise violates any policy
adopted by the Company or any of its Affiliates relating to the recovery of
compensation granted, paid, delivered, awarded or otherwise provided to the
Participant by the Company or any of its Affiliates as such policy is in effect
on the date of grant of the PSUs or, to the extent necessary to address the
requirements of applicable law (including Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, as codified in Section 10D of
the Exchange Act, Section 304 of the Sarbanes-Oxley Act of 2002 or any other
applicable law), as may be amended from time to time or (b) if a financial
restatement reduces the amount that would have been earned under such PSU. The
amount to be recouped shall be determined by the Committee in its sole
discretion but shall not exceed the Fair Market Value of the PSUs that vested
under this Agreement. If after a demand for recoupment under this Section 7, the
Participant fails to return any amount paid by the Company, the Participant
acknowledges that the Company has the right to effect the recovery of the amount
paid and the amount of its court costs, attorneys’ fees and other costs and
expenses incurred in connection with enforcing this Agreement.
8.    Administration. (a) Generally. This Agreement and the rights of the
Participant hereunder and under the Certificate are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of


2



--------------------------------------------------------------------------------





the Plan, this Agreement and the Certificate, all of which shall be binding upon
the Participant and Permitted Assignees. Any inconsistency between this
Agreement or the Certificate (on the one hand) and the Plan (on the other hand)
shall be resolved in favor of the Plan.
(b)    Conflicts. The order of precedence as between the Plan, this Agreement or
the Certificate, and any written employment agreement between the Participant
and the Company shall be as follows: If there is any inconsistency between (i)
the terms of this Agreement or the Certificate (on the one hand) and the terms
of the Plan (on the other hand); or (ii) any such written employment agreement
(on the one hand) and the terms of the Plan (on the other hand), the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement, the Certificate or the written employment agreement (as the case may
be). If there is any inconsistency between the terms of this Agreement or the
Certificate (on the one hand) and the terms of Participant’s written employment
agreement, if any (on the other hand), the terms of this Agreement or the
Certificate (as the case may be) shall completely supersede and replace the
conflicting terms of the written employment agreement unless such written
employment agreement was approved by the Committee, in which event such written
employment agreement shall completely supersede and replace the conflicting
terms of this Agreement or the Certificate (as the case may be).
9.    Adjustments. The number of PSUs granted hereunder shall be subject to
adjustment in accordance with Section 11.2 of the Plan.
10.    Exclusion from Other Computations. By acceptance of these PSUs granted
hereunder, the Participant hereby agrees that any income or gain realized upon
the receipt or settlement of the PSUs, or upon disposition of any Shares
received upon settlement, is special incentive compensation and shall not be
taken into account, to the extent permissible under applicable law, as “wages,”
“salary” or “compensation” in determining the amount of any payment under any
pension, retirement, incentive, profit sharing, bonus, severance or deferred
compensation plan of the Company or any of its Affiliates.
11.    Withholding Taxes. The Company shall have the right to withhold from
wages or other amounts otherwise payable to the Participant (or a Permitted
Assignee thereof), or otherwise require the Participant or Permitted Assignee to
pay, any federal, state, local or foreign income taxes, withholding taxes, or
employment taxes required to be withheld by law or regulations (“Withholding
Taxes”) arising as a result of the grant or vesting of PSUs, the transfer of any
PSUs or any other taxable event occurring pursuant to the Plan, this Agreement
or the Certificate. If, notwithstanding the foregoing, the Participant (or
Permitted Assignee) shall fail to actually or constructively make such tax
payments as are required, the Company (or its Affiliates) shall, to the extent
permitted by law, have the right to deduct any such Withholding Taxes from any
payment of any kind otherwise due to such Participant or Permitted Assignee or
to take such other action as may be necessary to satisfy such Withholding Taxes.
In satisfaction of the requirement to pay Withholding Taxes, the Company, in its
sole discretion, may elect to satisfy the obligation for Withholding Taxes by
retaining a sufficient number of Shares that it would otherwise deliver on a
particular vesting date equal to the amount of any Withholding Taxes due on such
vesting date. For purposes of the preceding sentence, where the Company is to
retain Shares to satisfy the obligation for Withholding Taxes, the net amount of
Shares to be delivered to the Participant on a vesting date shall equal the
total number of Shares otherwise deliverable to the Participant on such vesting
date (pursuant to Section 2(c) hereof and the Certificate), less such number of
Shares having an aggregate Fair Market Value equal to the amount of such
Withholding Taxes (as determined in the Committee’s sole discretion).
12.    Registration; Legend. The Company may postpone the issuance and delivery
of any PSUs granted hereunder until (a) the admission of such Shares to listing
on any stock exchange or exchanges on which Shares of the Company of the same
class are then listed and (b) the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company shall determine to be necessary or advisable. The Participant
shall make such representations and furnish such information as may, in the
opinion of counsel for the Company, be appropriate to permit the Company, in
light of the then existence or non-existence with respect to such Shares of an
effective Registration Statement under the Securities Act of 1933, as amended,
to issue the Shares in compliance with the provisions of that or any comparable
act.
The Company may cause the following or a similar legend to be set forth on each
certificate representing PSUs granted hereunder unless counsel for the Company
is of the opinion as to any such certificate that such legend is unnecessary:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A PERFORMANCE-BASED STOCK
UNIT AWARD AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),


3



--------------------------------------------------------------------------------





OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF
WHICH IS ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.
13.    Change of Control. (a) In the event of the occurrence of a Change of
Control of the Company, the PSUs shall be treated in accordance with Article 10
of the Plan.
(b)    Notwithstanding the foregoing, in the event of a termination of the
Participant’s employment by the successor company within 24 months following
such Change of Control, these PSUs granted hereunder or any award substituted
therefor held by the Participant at the time of the Change of Control shall vest
as of the day immediately preceding the date of termination unless the
termination was made by the successor company for cause. For purposes of this
Agreement, “cause” shall mean either (i) material failure by the Participant to
perform his or her duties (other than as a result of incapacity due to physical
or mental illness) during his or her employment with the Company after written
notice of such breach or failure and the Participant failed to cure such breach
or failure to the Company’s reasonable satisfaction within five days after
receiving such written notice; or (ii) any act of fraud, misappropriation,
misuse, embezzlement or any other material act of dishonesty in respect of the
Company or its funds, properties, assets or other employees.
14.    Miscellaneous.
(a)    No Right to Employment. Neither this Agreement nor the Certificate shall
confer upon the Participant any right to continuation of employment by the
Company, nor shall this Agreement or the Certificate interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.
(b)    Successors. All obligations of the Company under the Plan, this Agreement
and the Certificate, with respect to these PSUs granted hereunder, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company.
(c)    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
(d)    Consent to Board or Committee Action. By accepting this grant of PSUs,
the Participant and each person claiming under or through the Participant shall
be conclusively deemed to have indicated their acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee.
(e)    Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of PSUs.
In addition, the Committee may at any time or from time to time amend the terms
and conditions of this grant of PSUs in accordance with the Plan.
(f)    Governmental Approvals. This Agreement and the Certificate shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
(g)    Governing Law. To the extent not preempted by federal law, this Agreement
and the Certificate shall be governed by, and construed in accordance with, the
laws of the State of Delaware.
(h)    Compliance with Code Section 409A. The grant of PSUs is intended to
comply with Code Section 409A, and this Agreement shall be interpreted, operated
and administered consistent with this intent. Notwithstanding the preceding, the
Company makes no representations concerning the tax consequences of this
Agreement under Code Section 409A or any other federal, state, local, foreign or
other taxes. Tax consequences will depend, in part, upon the application of the
relevant tax law to the relevant facts and circumstances. The Participant should
consult a competent and independent tax advisor regarding the tax consequences
of this Agreement.
(i)    Waiver of Trial by Jury. The Participant, every person claiming under or
through the Participant, and the Company hereby waives to the fullest extent
permitted by applicable law any right to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the Plan, this Agreement or the Certificate.
(j)    Exculpation. These PSUs granted hereunder and all documents, agreements,
understandings and arrangements relating hereto have been issued on behalf of
the Company by officers acting on its behalf and not by any person


4



--------------------------------------------------------------------------------





individually. None of the Directors, officers or stockholders of the Company nor
the Directors, officers or stockholders of any Affiliate of the Company shall
have any personal liability hereunder or thereunder. The Participant shall look
solely to the assets of the Company for satisfaction of any liability of the
Company in respect of these PSUs granted hereunder and all documents,
agreements, understandings and arrangements relating hereto and will not seek
recourse or commence any action against any of the Directors, officers or
stockholders of the Company or any of the Directors, officers or stockholders of
any Affiliate, or any of their personal assets, for the performance or payment
of any obligation hereunder or thereunder. The foregoing shall also apply to any
future documents, agreements, understandings, arrangements and transactions
between the parties hereto with respect to these PSUs granted hereunder.
(k)    Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
(l)    Notices. Any notice that either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid or overnight courier, addressed as follows: if to the
Company, at its office at 120 Mountain View Blvd, Basking Ridge, NJ 07920, Attn:
Human Resources, or at such other address as the Company by notice to the
Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on the Certificate,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time. Notices shall be effective upon receipt.


5

